Citation Nr: 9921513	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  98-20 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for cause of death.


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active service with the Philippine Commonwealth 
Army from December 1941 to September 1942 and from August 2, 1945 
to August 18, 1945.  



The veteran was incarcerated as a prisoner of war (POW) from 
April 10, 1942 to September 7, 1942.  He died in May 1993.  The 
surviving spouse is the appellant.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1998 rating decision from the Manila, 
Philippines Department of Veterans' Affairs (VA) Regional Office 
(RO) denying service connection for cause of death.  The RO also 
denied appellant's claim for accrued benefits under the 
provisions of 38 U.S.C.A. § 5121 (West 1991 & Supp. 1999) and 38 
C.F.R. § 3.1000(c) (1998).  In a February 1999 letter, the RO 
notified appellant that entitlement to dependency and indemnity 
compensation pursuant to 38 U.S.C.A § 1318 (West 1991) had not 
been established.  Neither of these decisions has been appealed 
by the appellant.


FINDING OF FACT

The appellant has not submitted cognizable evidence showing that 
the claim for entitlement to service connection for cause of 
death is plausible or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for cause of death 
is not well grounded.  38 U.S.C.A. §§ 1110, 1310, 5107(a), (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The record of the veteran's October 1945 discharge examination 
showed he was "ok" and "fit for service."  Physical 
examination showed the lungs were clear.  The veteran listed his 
only in-service illness as malaria, which he incurred in 1942.  
The examiner listed malaria as having been incurred in the line 
of duty.  There are no service medical records that reveal a 
complaint or finding of pulmonary tuberculosis (PTB).  

In May 1993, the veteran was hospitalized, for three days, with a 
diagnosis of moderately advanced PTB.  An examination of his 
heart while hospitalized was unremarkable.  The report notes a 
prior medical history of PTB but does not indicate when this was 
first diagnosed.  He died on May [redacted], 1993, at the age of 76.  
The death certificate listed PTB as the cause of death.  

In 1997, approximately four years after veteran's death, the 
appellant filed an application for dependency and indemnity 
compensation.  In August 1998 the RO determined that the 
appellant's claim for service connection for the cause of the 
veteran's death was not well grounded and her claim was denied.  

In September 1998 the appellant filed a notice of disagreement.  
In her notice of disagreement she stated that the veteran 
suffered malaria, beriberi, dysentery and other POW related 
disabilities while a captive.  She also stated that 
cardiorespiratory arrest and PTB are POW related sicknesses.  
Moreover, in a December 1998 affidavit, the veteran's former 
service comrades attested, inter alia, that the cause of death of 
the veteran was the illness he suffered while in service, 
especially when inside the Camp O'Donnell Concentration Camp.

Criteria

For disability resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty, in the 
active military, naval, or air service, during a period of war, 
the United States will pay to any veteran thus disabled and who 
was discharged or released under conditions other than 
dishonorable from the period of service in which said injury or 
disease was incurred, or preexisting injury or disease was 
aggravated.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.4(b) (1998).

The death of a veteran will be considered as having been due to 
service-connected disability when the evidence establishes that 
such disability was either the principal or contributory cause of 
death.  The issue involved will be determined by exercise of 
sound judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including particularly, 
autopsy reports.  The service-connected disability will be 
considered as the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  Contributory cause of death is inherently one 
not related to the principal cause.  In determining whether the 
service-connected disability contributed to death it must be 
shown that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be shown 
that there was a causal connection.  38 C.F.R. § 3.312 (1998).


Service connection connotes many factors but basically it means 
that the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred coincident 
with service in the Armed Forces, or if preexisting such service, 
was aggravated therein.  Determinations as to service connection 
will be based on review of the entire evidence of record, with 
due consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a) (1998).

Continuous service for 90 days or more during a period of war, 
and post-service development of a presumptive disease to a degree 
of 10 percent within one year from the date of termination of 
such service, establishes a presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113  (West 1991 
& Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1998).  

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).  

In addition to law and regulations regarding service connection, 
the Board notes that a disease specific to former POW's listed in 
38 C.F.R. § 3.309(c) (1998), will be considered to have been 
incurred in service under the circumstances outlined in that 
section, even though there is no evidence of such disease during 
such period of service.  38 C.F.R. § 3.307(a) (1998).  

If a veteran is:

(1) A former POW and; 

(2) as such was interned or detained for not less than 30 days, 
the following diseases shall be service-connected if manifest to 
a degree of 10 percent or more at any time after discharge or 
release from active military, naval, or air service even though 
there is no record of such disease during service, provided the 
rebuttable presumption provisions of § 3.307 are also satisfied: 
avitaminosis; beriberi (including beriberi heart disease); 
chronic dysentery; helminthiasis; malnutrition (including optic 
atrophy associated with malnutrition); pellagra; any other 
nutritional deficiency; psychosis; any of the anxiety states; 
dysthymic disorder (or depressive neurosis); organic residuals of 
frostbite, if it is determined that the veteran was interned in 
climatic conditions consistent with the occurrence of frostbite; 
post-traumatic osteoarthritis; irritable bowel syndrome; peptic 
ulcer disease; and peripheral neuropathy (except where directly 
related to infectious causes).  For purposes of this section, the 
term beriberi heart disease includes ischemic heart disease in a 
former POW who had experienced localized edema during captivity.  
38 C.F.R. § 3.309(c) (1998).

Moreover, with chronic disease shown as such in service (or 
within the presumptive period under § 3.307) so as to permit a 
finding of service connection, subsequent manifestations of the 
same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of joint 
pain, any abnormality of heart action or heart sounds, any 
urinary findings of casts, or any cough, in service will permit 
service connection of arthritis, disease of the heart, nephritis, 
or pulmonary disease, first shown as a clear-cut clinical entity, 
at some later date.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as distinguished 
from merely isolated findings or a diagnosis including the word 
"Chronic."  

When the disease identity is established (leprosy, tuberculosis, 
multiple sclerosis, etc.), there is no requirement of evidentiary 
showing of continuity.  Continuity of symptomatology is required 
only where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (1999).

38 C.F.R. § 3.307(a)(3) provides that in order for tuberculosis 
to be considered to have been incurred in service when there is 
no evidence of the disease during the period of service, the 
disease must have become manifest to a degree of 10 percent or 
more with three years from the date of separation from service.  
38 C.F.R. § 3.307(a)(3) (1998).

The threshold question to be answered in this case is whether the 
appellant has presented evidence of a well grounded claim, that 
is, a claim which is plausible and meritorious on its own or 
capable of substantiation.  If she has not presented a 
well grounded claim, then her appeal must fail.  38 U.S.C.A. § 
5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

Case law provides that a well grounded claim requires (1) medical 
evidence of a current disability, (2) lay or medical evidence of 
a disease or injury in service, and (3) medical evidence of a 
link between the current disability and the in-service injury or 
disease.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

It has been determined that although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  

A claimant must submit supporting evidence that justifies a 
belief by a fair and impartial individual that the claim is 
plausible.  38 U.S.C.A. § 5107(a) (West 1991); Dixon v. 
Derwinski, 3 Vet. App. 261, 262-263 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).


The U. S. Court of Appeals for Veterans Claims (Court)  has held 
that the quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Where the issue is factual in nature, 
e.g., whether an incident or injury occurred in service, 
competent lay testimony, including a veteran's solitary 
testimony, may constitute sufficient evidence to establish a 
well-grounded claim under [38 U.S.C.A. §] 5107(a). Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993) (citing Cartright v. 
Derwinski, 2 Vet. App. 24 (1991)).  However, "where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is 'plausible' or 'possible' is required."  Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Grottveit, supra at 91, 93 
(citing Murphy, supra at 81).  

A claimant would not meet this burden imposed by section 5107(a) 
merely by presenting lay testimony because lay persons are not 
competent to offer medical opinions.  (citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992)).  Consequently, lay assertions 
of medical causation cannot constitute evidence to render a claim 
well grounded under section 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well grounded.  
(citing Tirpak, supra at 611).  If the claim is not well 
grounded, the claimant cannot invoke the VA's duty to assist in 
the development of the claim. (citing  38 U.S.C.A. § 5107(a) 
(West 1991); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992)).  
Grottveit, supra. 



The Board notes, however, that the Court has held that there is 
some duty to assist a claimant in the completion of an 
application for benefits under 38 U.S.C.A. §5103(a) (West 1991), 
depending on the particular facts in each case.  Beausoleil v. 
Brown, 8 Vet. App. 459, 465 (1996); (citing Robinette v. Brown, 8 
Vet. App. 69 (1995)).  The facts and circumstances of this case 
are such that no further action is warranted.

When, after consideration of all of the evidence and material of 
record in an appropriate case before VA, there is an approximate 
balance of positive and negative evidence regarding the merits of 
an issue material to the determination of the matter, the benefit 
of the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1998).


Analysis

38 U.S.C.A. § 5107 (West 1991) unequivocally places an initial 
burden upon the appellant to produce evidence that her claim is 
well grounded; that is, that her claim is plausible.  Grivois v. 
Brown, 6 Vet. App. 136, 139 (1994); Grottveit, supra at 91, 92.  
Because the appellant has failed to meet this burden, the Board 
finds that her claim of entitlement to service connection for 
cause of death must be denied as not well grounded.  

The record shows that the veteran's immediate cause of death in 
May 1993 was PTB.  There are no service medical records of a PTB 
condition being treated, diagnosed, or otherwise identified 
during the veteran's active military service.  




Under 38 C.F.R. § 3.307 (1998) presumptive service connection may 
be established when tuberculosis becomes manifest within three 
years from the date of separation of service.  The appellant 
contends that the veteran was diagnosed with PTB in 1986.  In her 
June 1998 letter to the RO she stated that "It is only sometimes 
in 1986 when [we] approached Dr. Jaide Rosaldo Revilla in Mauban, 
Quezon for [a] consultation and the veteran was diagnosed for 
pulmonary tuberculosis."  

The file is void of any post-service medical diagnosis of PTB 
before 1986.  There is, however, a medical record dated in May 
1993 that shows a diagnosis of PTB.  It is clear that this 
diagnosis is outside of the presumptive period as it was made 
more than 40 years following the veteran's discharge from 
military service.

The veteran's POW status was certified by the service department.  
The appellant alleges that the veteran's death was secondary to 
POW-related disabilities and further contends that her husband's 
condition was included among the diseases listed under 38 C.F.R. 
§ 3.309(c) (1998).  

As was stated above, a disease specific to former POWs listed in 
38 C.F.R.§ 3.309(c) (1998), will be considered to have been 
incurred in service under the circumstances outlined in that 
section, even though there is no evidence of such disease during 
such period of service.  38 C.F.R. § 3.307(a) (1998).  
Tuberculosis is not included as such a disease under § 3.309 
as hereinbefore stated.

Moreover, appellant contends that the veteran suffered localized 
edema while detained as a POW.  She further contends that he 
experienced swelling of both legs and feet, beriberi and other 
complicating diseases which caused his death.  



In addition, to support her claim, appellant submitted sworn 
testimony of former service comrades of the veteran who attested 
to seeing the veteran collapse during the Death March, was hit on 
the knees and abdomen by a Japanese soldier with a rounded wood, 
was in severe distress with shortness of breath, was sick from 
diarrhea and malaria, had several attacks of tightness of the 
chest, swelling of the body, tremors of the feet and body, a 
chronic cough, and weakness.  

Affiants further attested that the veteran suffered from too much 
fear and nervousness.  They concluded that the cause of death of 
the veteran was the illness he suffered while in service, 
especially when inside the Camp O'Donnell Concentration Camp.

The medical opinion of the appellant and the veteran's former 
comrades is considered competent evidence for describing symptoms 
of the veteran's illness or illnesses while in service and post-
service; but, they are not capable of providing a medical 
diagnosis or opinion probative as to the specific cause of a 
disorder or death.  

The Board notes that while a lay person is competent to provide 
evidence on the occurrence of observable symptoms during and 
following service, such a lay person is not competent to make a 
medical diagnosis or render a medical opinion which relates a 
medical disorder to a specific cause.  Espiritu, supra at 492, 
494-495.  In addition, lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded if no 
cognizable evidence is submitted to support a claim.  Grottveit, 
supra at 91, 92-93.  




The lay opinions proffered by the appellant are an insufficient 
basis upon which to find her claim well grounded for service 
connection for the cause of the veteran's death.  Accordingly the 
appellant's claim for service connection for the cause of the 
veteran's death must be denied as not well grounded.

The Board has examined all evidence of record with a view towards 
determining whether the appellant has notified VA of the possible 
existence of information which would render her claim plausible.  
However, the Board finds no such information.  Beausoleil, supra 
at 459, 464-465; Robinette, supra at 69, 80.

In February 1999 the RO advised the appellant that she should 
secure and submit all medical records and clinical evidence of 
diagnosis and treatment showing the veteran had heart disease, 
and a medical statement from a physician or physicians who 
treated the veteran and who can attest that the veteran's heart 
disease either caused, contributed to, or materially hastened his 
death.  No additional medical evidence relating to the veteran's 
disorder has been submitted.  Therefore, in the present case, the 
RO satisfied its duty to inform the appellant under 38 U.S.C.A. 
§ 5103(a) (West 1991).

Furthermore, the Board finds that the RO properly advised the 
appellant of the evidence necessary to establish a well-grounded 
claim.  The appellant has not indicated the existence of any 
post-service medical evidence that would well ground her claim.  
McKnight v. Gober, 131 F.3d 1483 (Fed.Cir. 1997); Epps v. Gober, 
126 F.3d 1464 (Fed.Cir 1997). 

As the appellant's claim for service connection for cause of 
death is not well grounded, the doctrine of reasonable doubt has 
no application to her case.  


ORDER

The appellant, not having submitted a well-grounded claim of 
entitlement to service connection for cause of death, the appeal 
is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

